Citation Nr: 1102473	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder and bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran was a member of the Navy Reserves.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Veteran's claim on appeal was initially characterized as a 
claim of service connection for a "mental condition."  However, 
while on appeal, the United States Court of Appeals for Veterans 
Claims (Court) addressed a case involving the scope of filed 
claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
held that a claim is not limited to the diagnosis identified by 
the Veteran.  More precisely, a claim is for a disability that 
may reasonably be encompassed by several factors including: (1) 
the claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information the claimant submits 
or that [VA] obtains in support of the claim.  A review of the 
claims file shows that the Veteran has been variously diagnosed 
as having schizoaffective disorder and bipolar disorder.  The 
Board therefore finds that the claim is properly characterized 
broadly as a claim of service connection for an acquired 
psychiatric disorder, to include schizoaffective disorder and 
bipolar disorder.


FINDING OF FACT

The competent medical evidence shows that the Veteran's service-
connected neurological disorder aggravated her bipolar disorder.


CONCLUSION OF LAW

Bipolar disorder is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a pre-existing 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1010; 38 C.F.R. § 3.303(a).  The term "active 
military, naval or air service" is further defined as (1) active 
duty or a period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and (2) any period 
of inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for 
a person on inactive duty is permitted only for injuries, not 
diseases, incurred or aggravated in the line of duty.  See Brooks 
v. Brown, 5 Vet. App. 484, 485 (1993).
The mere fact of a training injury is not enough; there must be 
evidence of a chronic disability resulting from that injury.  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  In this case, the Veteran's 
claim was received in May 2006, prior to the amendment of 
38 C.F.R. § 3.310.  Consequently, the Board will apply the 
version of 38 C.F.R. § 3.310, which was in effect at the time the 
Veteran's claim was received, as it is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) evidence, generally medical, establishing a nexus (i.e., 
link) between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran claims that she developed a psychiatric 
disorder as a result of her service in the military.  
Specifically, she claims that she began developing schizophrenia 
in approximately 2001 as a result of anthrax vaccinations.  

Unfortunately, the Veteran's service treatment records are 
unavailable.  However, it has been determined that the Veteran 
was a Naval Reserve member who participated in Naval Reserve 
activities at Jones Island in Milwaukee, Wisconsin.  She received 
an anthrax vaccination series starting in 1998 due to her 
assignment to a unit with a high level of deployment potential, 
and she received a full course vaccination over a period of two 
years.  

Private treatment records reveal a diagnosis of psychotic 
disorder, not otherwise specified, to rule out paranoid 
schizophrenia, as early as November 2000.  She continues to 
receive psychiatric treatment to the present, and her psychiatric 
disorder has been variously diagnosed as schizoaffective disorder 
and bipolar disorder.  

The Veteran also sought entitlement to service connection for a 
neurological disorder, claimed as secondary to anthrax 
vaccinations.  During the development of that claim, she was 
afforded a VA peripheral nerves examination in August 2008, at 
which time she was diagnosed with overall generalized dystonia 
which involves spasmodic torticollis and total body dystonia.  
The examiner opined that the fact that the Veteran demonstrated 
no abnormal saccadic eye movements made the possibility of a 
random mutation to Huntington's disease improbable.  Moreover, he 
noted that the fact that anthrax vaccinations have been 
associated with immune responses was well known.  As such, he 
found that there were no other reason for the generalized 
dystonic syndrome other than a post-immunization process, and 
opined that the Veteran should be service connected for 
generalized dystonia and spasmodic torticollis.  The Veteran was 
granted service connection for a neurological disorder secondary 
to anthrax vaccinations in a September 2008 rating decision.  

During the development of the Veteran's psychiatric disorder 
claim, she was afforded a VA mental disorders examination in 
November 2009, at which time she was diagnosed with bipolar 
disorder.  The examiner noted that the relevant medical 
literature appeared inconclusive as to a causal link between 
anthrax vaccinations and psychiatric events, and indicated that 
the Veteran's background contained multiple and significant risk 
factors for developing a mental disorder (including the loss of a 
parent at an early age, excessive responsibilities regarding the 
care of her siblings, difficult relations with her mother, and 
sexual and physical abuse as a child).  As such, given the 
multiple factors that would contribute to the Veteran's condition 
and the limitations that exist in knowledge regarding the impact 
of the anthrax vaccine on the mental health of recipients, the 
examiner concluded that she could not opine as to the likelihood 
that the psychiatric disorder resulted from the anthrax 
vaccinations without resorting to speculation or making 
improbable assumptions.  

Regarding an opinion as to whether the Veteran's service-
connected neurological disorder caused or permanently aggravated 
the current psychiatric disorder, the examiner was unable to 
respond to the issue because it required an expertise in 
neurology which was not within the examiner's area of competency.  

However, in an addendum to the November 2009 VA examination 
report issued in January 2010, the examiner opined that the 
service-connected neurological disorder was less likely than not 
the cause of the Veteran's current bipolar disorder.  This 
conclusion was based on the fact that there were significant risk 
factors present for the later development of a psychiatric 
disorder given the nature of the Veteran's childhood upbringing.  
However, the examiner proceeded to opine that it was as likely as 
not that the Veteran's service-connected neurological disorder 
was an ongoing stressful condition that adversely impacted her 
bipolar disorder, although the examiner was unwilling to address 
whether or not the aggravation caused by the neurological 
disorder was permanent.  

While the Veteran asserted that the anthrax caused her 
psychiatric condition, she is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, her opinion is 
insufficient to provide the requisite nexus between her acquired 
psychiatric disability and the vaccination she received.  Several 
medical opinions were obtained, but the examiners concluded that 
it was less likely than not that the anthrax vaccination actually 
caused her acquired psychiatric disability.  As such, the medical 
evidence is against a finding of direct service connection.

However, the result is different with regard to the claim of 
aggravation as the VA examiner specifically concluded that the 
Veteran's service connected neurologic disability aggravated her 
acquired psychiatric disability.  While it is true that he 
qualified his opinion by stating that he could not be sure the 
aggravation was permanent, the fact remains that he found that 
the aggravation would possibly abate if the underlying condition, 
for which the Veteran is service connected, abated.  However, 
there is no indication in the record that such a condition has, 
or will abate.  As such, the Board will resolve reasonable doubt 
in favor of the Veteran, and find that service connection for 
bipolar disorder is warranted on the basis that it has been 
aggravated by her service-connected neurological disorder. 


ORDER

Service connection for acquired psychiatric disability on the 
basis of aggravation is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


